DTergo Custom Guitars. Inc, v. Sweetwater Sound. Inc.. Civil No. 17-cv-747-LM



JURY QUESTION #4


6/30/21 10:22 AM

Can we have the definition of“scarcity”?




ANSWER TO JURY QUESTION #4

Your question asks me to define “scarcity.” This is a concept that was part of the
evidence in the case. As the judge, I instruct you on the law. As the jury, you are the
sole and exclusive finders of the facts. In finding the facts, you must weigh this
evidence and make a determination as to what the facts are and what the truth is
based on the evidence presented in this case. You must decide the case by applying
the law to the facts as you find them to be from the evidence. Your findings of fact
must be based exclusively on the evidence. It is up to you, as the jury, to weigh the
facts and evidence as you continue to deliberate.




                                                                  U'-Zia
